STATE OF MINNESOTA
                                                                          February 3, 2016

                                 IN SUPREME COURT                           Om~EOF
                                                                        API'B.LAmCcuna
                                        A15-1357


In re Petition for Disciplinary Action against
Mitchell Alan Robinson, a Minnesota Attorney,
Registration No. 0281359.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Mitchell Alan Robinson committed

professional misconduct warranting public discipline- namely, failing to competently and

diligently represent and communicate with a client in a criminal matter, see Minn. R. Prof.

Conduct 1.1, 1.3, 1.4(a)(3) and 8.4(d); and failing to diligently represent and communicate

with a client in an immigration matter, see Minn. R. Prof. Conduct 1.3, 1.4(a)(2), and

1.4(a)(3).

       Respondent now waives his procedural rights under Rule 14, Rules on Lawyers

Professional Responsibility (RLPR), withdraws his previously filed answer, and

unconditionally admits the allegations in the petition. The parties jointly recommend that

the appropriate discipline is a public reprimand and 2 years of unsupervised probation.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,




                                             1
      IT IS HEREBY ORDERED THAT:

       1.     Respondent Mitchell Alan Robinson is publicly reprimanded.

      2.      Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

      3.      Respondent is placed on probation for 2 years, subject to the following

conditions:

      (a)    Respondent shall cooperate fully with the Director's Office in its
      efforts to monitor compliance with this probation. Respondent shall
      promptly respond to the Director's correspondence by its due date.
      Respondent shall provide the Director with a current mailing address and
      shall immediately notify the Director of any change of address. Respondent
      shall cooperate with the Director's investigation of any allegations of
      unprofessional conduct that may come to the Director's attention. Upon the
      Director's request, respondent shall provide authorization for release of
      information and documentation to verify respondent's compliance with the
      terms of this probation; and

      (b)  Respondent shall abide by the Minnesota Rules of Professional
      Conduct.


      Dated: February 3, 2016                  BY THE COURT:




                                               David R. Stras
                                               Associate Justice




                                           2